 Fill in this information to identify your case:
 Debtor 1              Sharmere           Nicole                  Miller
                       First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

 Case number           19-54076                                                                                                   Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                  12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral            What do you intend to do with the           Did you claim the property
                                                                           property that secures a debt?               as exempt on Schedule C?

      Creditor's        Credit Acceptance                                      Surrender the property.                      No
      name:                                                                    Retain the property and redeem it.           Yes
      Description of    2014 Chevrolet Equinox (approx.                        Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
                        87,000 miles)
      securing debt:                                                           Retain the property and [explain]:



 Part 2:           List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                Will this lease be assumed?

      Lessor's name:        The Windsong Apartments                                                                       No
      Description of leased Residential Lease                                                                             Yes
      property:




Official Form 108
            19-54076-mlo            Doc Statement
                                        17 Filed  of Intention for Individuals Filing Under Chapter 7
                                                        10/03/19 Entered 10/03/19 14:10:02                                 Page 1 of 2         page 1
Debtor 1     Sharmere Nicole Miller                                                 Case number (if known)   19-54076

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Sharmere Nicole Miller                         X
   Sharmere Nicole Miller, Debtor 1                      Signature of Debtor 2

   Date 10/03/2019                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108
           19-54076-mlo           Doc Statement
                                      17 Filed  of Intention for Individuals Filing Under Chapter 7
                                                      10/03/19 Entered 10/03/19 14:10:02                         Page 2 of 2        page 2
